IN THE UNITED STATES DISTRICT COURT F lLED

FOR THE WESTERN DISTRICT OF NORTH CAROLINA CHARLOTTE NC
CHARLOTTE DIVISION
FEB 2 7 2019
FEDERAL TRADE COMMISSION,
us D\STR\CT couRT
Plaintiff, v WESTERN D\sTR\cT oF Nc
v. ' ' CASE NO. 3:19-CV-55
GLOBAL ASSET FINANCIAL SERVICES
GROUP, LLC, et al., '
Defendants,

 

 

ORDER GRANTING MOTION FOR AUTHORITY TO EMPLOY
ACCOUNT FOR RECEIVER,

This matter came before the Court on the Motl`on for Authority to Employ Accountant,.
filed on February 26, `2019. The \Court, having reviewed the Motion and the recordin` this case,'
and having been informed of that Plai`ntiff consents tothe Motion, has determined that it should
be allowed. 7

IT IS, THEREFORE, ORDERED that the Motion is GRANTED and the Receiver is

authorized to employ Middleswarth, Bowers and Co., LLC as accountants for the Receiver.'

so oRDERED. l signed FebruagQ Z, 2019

MMUM\

/Gr\aham C. Mullen
United States District Judge

 

